Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 January 2022 has been entered.

Status of Claims
Claims 144-150, 155-159 and 164-166 are pending.
Claims 144-150, 155-159 and 164-166 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/054918, 02/28/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of EP17158557.3, 02/28/2017; EP17158567.2, 02/28/2017; EP17158559.9, 02/28/2017; EP17175221.5, 06/09/2017; EP17158561.5, 02/28/2017; EP17158564.9, 02/28/2017; and EP17158560.7, 02/28/2017, were filed on 27 August 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 144-150, 155-159 and 164-166 have the effective filing date of 28 February 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
Foreign patent document citations “RU2216588 C1” and “RU2557310 C2” on the IDS received 14 January 2022 are not being considered; and 
	Non-patent literature (NPL) citation “Iwabuchi N. et al. Suppressive Effects of Bifidobacterium longum on the Production of Th2-attracting Chemokines Induced with T Cell-Antigen-Presenting Cell Interactions” on the IDS received 14 January 2022 is not being considered, because no copies were provided.  
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).

Drawings
The drawings were received on 27 August 2019.  These drawings are objected to.
The drawings are objected to because some of them do not conform with the drawing standards as stated in MPEP 608.02 at 37 CFR 1.84.

Figs. 8, 11, 15, 18, 20, 21, 22, 23 and 40 show drawings which are depicted on more than one page with the pages after the first page being labeled Fig. “X continued” or Fig. “X (continued)”, “X” being one of the above cited figure numbers.
For example, Figure 8 shows the first page of that figure labeled “Fig. 8”, with the subsequent page(s) labeled “Fig. 8 (continued)”. Figure 11 shows the first page of that figure labeled “Fig. 11”, with the subsequent page(s) labeled “Fig. 11 continued”.  Remaining claims 15, 18, 20, 21, 22, 23 and 40 show similar page labelings.

MPEP 608.02 at 37 CFR 1.84 (u)(1)(2) states: (1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.; (2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

That is, for example, Figure 8  should be labeled “Fig. 8A”, “Fig. 8B”, “Fig. 8C”, “Fig. 8D” and “Fig. 8E”. Figure 11 should be labeled “Fig. 11A” and “Fig. 11B”.
In addition, the specification must be amended to include the new figure labels. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 145 and 155-159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a respiratory viral infection in a subject, does not reasonably provide enablement for the treatment of a secondary bacterial infection associated with a respiratory viral infection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

	1) Regarding the nature of the invention- The claimed invention is drawn to a method for the treatment of a secondary bacterial infection associated with a respiratory viral infection in a subject. The method comprises administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020. The respiratory viral infection is caused by a virus selected from influenza virus, rhinovirus, or respiratory syncytial virus. The subject: has been diagnosed with an inflammatory lung disease; has increased susceptibility to a
respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary disease (COPD) patient; is a child less than 5 years of age; or is an elderly person greater than 60 years of age. The Bifidobacterium longum strain is administered to the lung or the nose of the subject, and is in the form of a spray.

2) Regarding the state of the prior art- The cited prior art of Iwabuchi et al. ((2011) Biol. Pharm. Bull. 34(8): 1352-1355; cited in the Final Office Action mailed 14 September 2021) shows the intranasal administration of Bifidobacterium longum strain BB536 in order to treat influenza virus (IFV). Iwabuchi et al. does not show the treatment of a bacterial infection associated with the respiratory viral infection caused by the influenza virus. An extensive search of the prior art does not show the administration of Bifidobacterium longum strain NCIMB 42020 to treat a bacterial infection, whether associated with a respiratory viral infection or not. That is, the prior art does not show the treatment of a secondary bacterial infection caused by a specific species of bacteria that is associated with a respiratory viral infection caused by a specific virus.

3) The amount of direction or guidance presented; and
4) presence or absence of working examples- The instant specification recites: “Secondary bacterial infections are a major issue following viral infection. Virus-bacterial coinfection is well recognized with influenza, rhinovirus and RSV. The major bacterial infections in the respiratory tract include Streptococcus pneumoniae, Moraxella catarrhalis, and Haemophilus influenzae but Staphylococcus aureus has been also shown to cause serious infections post viral infection…” (originally-filed specification, pg. 48, lines 13-17). That is, the specification describes which types of bacteria may be associated with a viral infection, but does not show working examples with regard to the identification of specific bacterial infections which were identified as accompanying the specific viral infection and which were treated by B. longum NCIMB 42020 administration. There are no working examples showing that a specific bacterial infection was “treated”, even indirectly, by the treatment of the respiratory viral infection with B. longum NCIMB 42020.
The specification further recites: “A mechanism proposed for a synergism between influenza and S. pneumoniae suggests that the antiviral type 1 IFN (IFN-α/β) response elicited by the primary influenza virus infection enhances the susceptibility of the host to secondary bacterial challenge via suppression of antibacterial immunity (Nakamura et al, 2011; Shahangian et al, 2009; Li et al, 2012)…It has been shown that the impact of attenuating IFN-λ signaling directly before bacterial challenge with an IFNLR1 Fc protein significantly increased bacterial burden in the lung compared with controls in animals (Rich et al, 2017)” (spec., pg. 48, lines 19-28). That is, purported relationships between (respiratory) viral and secondary bacterial infections are described with regard to the expression of classes of interferon cytokines during a viral infection, but the information does not show a specific relationship between an administered bacterial treatment, such as B. longum NCIMB 42020, and the treatment of both a respiratory viral infection (caused by a specific respiratory virus) concomitantly with a bacterial infection caused by a specific bacterium. It is not clear if the ‘secondary bacterial infection’ is restricted to the nasal passages or lung (as a respiratory viral infection would be) or whether the bacterial infection is systemic. Again, Applicant does not show working examples which demonstrate the reduction of a specific bacterial species along with the specific respiratory viral species being treated via administration of B. longum NCIMB 42020.

5) The quantity of experimentation needed to make or use the invention- For the following reasons, the quantity of experimentation needed to show that Applicant is enabled for the entire genera of bacteria which could potentially cause a secondary bacterial infection, would be unpredictable and undue. In order to establish the successful treatment of a secondary bacterial infection associated with a specific respiratory viral infection via the administration of an effective amount of B. longum NCIMB 42020, one of ordinary skill in the art would have to: a) identify all of the potential bacterial strains (both gram negative and gram positive) which could pose a health risk as a secondary bacterial infection with regard to their presence in a subject infected with a respiratory virus (Note that the instant specification gives the bacterial species examples of Haemophilus influenzae (a gram negative coccobacillus) and Staphylococcus aureus (a gram positive coccus).); b) screen subjects with respiratory viral infections for the presence of a bona fide bacterial infection (including a subject: with an inflammatory lung disease; who has increased susceptibility to a respiratory infection; who is obese; with ARDS; with asthma; with COPD; who is a child (< 5 yrs of age) or is elderly (> 60 yrs of age)); c) determine whether the secondary bacterial infections are pulmonary or systemic; d) determine that said infection could be or is a true health risk, e.g., with regard to detected levels of bacteria; e) determine the dosage amount (i.e., the “effective” amount) of B. longum NCIMB 42020 that would treat the respiratory viral infection as well as the secondary bacterial infection, either directly or indirectly; f) produce or manufacture the effective amount of B. longum NCIMB 42020 strain in quantities and in a form suitable for administration to the subject as a pharmaceutical composition; g) determine the treatment regimen required to effectively treat both infections (e.g., the frequency of dosing and length of the treatment cycle); and h) analyze data to determine which bacterial species were effectively treated as secondary infections (whether pulmonary or systemic) while the subject was being treated for the respiratory viral infection according to the dosage of B. longum NCIMB 42020 administered to the subject.

6) The relative skill of those in the art- The clinical and medical expertise required to determine if B. longum NCIMB 42020 treats a secondary bacterial infection when administered to a subject being treated with same for a respiratory viral infection is high. The relative skill of those in the art required to execute the above steps (in 5)) is high.

7) The predictability of the art- Apart from suggested relationships between the diagnosis of a (respiratory) viral infection and the development of a secondary bacterial infection resulting from (a) purported cytokine imbalance(s), there are no data cited in the prior art or by Applicant which demonstrate that the treatment of a respiratory viral infection via administration of B. longum NCIMB 42020 (or other strain of B. longum) also treated a concomitant secondary bacterial infection. Therefore, the predictability of such an outcome is unknown, and, therefore, unpredictable as to treatment outcome

8) The breadth of the claims- Claim 145 is quite broad in that it is drawn to the treatment of any secondary bacterial infection (e.g., pulmonary or systemic); i.e., the treatment of a bacterial infection caused by any species of bacteria concomitantly with the treatment of any respiratory virus via the administration of some unspecified amount of Bifidobacterium longum NCIMB 42020 according to an unspecified dosage regimen, the respiratory viral infection having been diagnosed in any subject, including a subject who: has been diagnosed with an inflammatory lung disease; has increased susceptibility to a respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary disease (COPD) patient; is a child less than 5 years of age; or is an elderly person greater than 60 years of age.

The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that any particular species of bacterium, shown to be detected at the level of an infective health risk as a secondary infection, is treated concomitantly with the treatment of a respiratory viral infection with some dosage amount of B. longum NCIMB 42020. As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the administration of B. longum NCIMB 42020 to successfully treat a secondary bacterial infection concomitantly with the treatment of a respiratory viral infection. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the treatment of a respiratory viral infection via administration of B. longum NCIMB 42020 and the concomitant treatment of a secondary bacterial infection.  Such amounts to undue experimentation.

Claims 164-166 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of a respiratory viral infection in a subject, does not reasonably provide enablement for a method for prophylaxis of a respiratory viral infection in a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
An American English dictionary definition of the word ‘prophylaxis’ is: action taken to prevent disease. That is, the term ‘prophylaxis’ and ‘prevention’ are considered to be synonymous with each other.
It is noted that Applicant does not define, describe or explain what the term ‘prophylaxis’ means.

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- A method for prophylaxis of a respiratory viral infection in a subject. The method comprises administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020. The respiratory viral infection is caused by a virus selected from influenza virus, rhinovirus, or respiratory syncytial virus. The subject: has been diagnosed with an inflammatory lung disease; has increased susceptibility to a
respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary disease (COPD) patient; is a child less than 5 years of age; or is an elderly person greater than 60 years of age.
	It is noted that it is not clear how B. longum NCIMB 42020 can be used as a prophylactic treatment in subjects who are already diagnosed with/have a respiratory illness, disease or disorder, as cited in claim 166.

2) Regarding the state of the prior art- Although there are examples of the treatment of a respiratory viral infection via administration of Bifidobacterium longum strain BB536 (e.g., see , Iwabuchi et al. ((2011) Biol. Pharm. Bull. 34(8): 1352-1355), an extensive search of the prior art has not uncovered any examples citing the successful prevention of a respiratory viral infection via the administration of a B. longum strain, specifically, B. longum NCIMB 42020. 

3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification does not give any working examples showing that a respiratory viral infection was prevented by the administration of a B. longum NCIMB 42020, but merely states that prevention could be effected by said administration (e.g., originally-filed specification, pg. 62, lines 23-25). The cited working examples describe the treatment of a respiratory viral infection, once such an infection has been detected or diagnosed.

5) Regarding the quantity of experimentation needed to make or use the invention - For the reasons cited below the quantity of experimentation needed to make or use the claimed invention drawn to the prophylaxis of a respiratory viral infection in a subject via administration of an effective amount of B. longum NCIMB 42020, would be unpredictable and undue. In order to establish successful prevention of a respiratory viral infection via administration of B. longum NCIMB 42020, one of skill in the art would have to: a) determine an “effective” amount or dosage of B. longum NCIMB 42020; b) produce or manufacture the effective B. longum NCIMB 42020 strain in quantities and in a form suitable for administration to the subject as a pharmaceutical composition; c) identify those patients or candidates who might benefit from prophylactic administration of the pharmaceutical composition for purposes of studying prevention (including a subject who: has increased susceptibility to a respiratory infection; is obese; is a child less than 5 years of age; or is an elderly person greater than 60 years of age); d) administer the effective amount of B. longum NCIMB 42020; e) perform a sufficient number of (clinical/experimental) trials in order to gather data for the purpose of determining if the administered amount of B. longum NCIMB 42020, at the predetermined dosage and administration, was a successful prophylactic treatment regarding the prevention of a respiratory viral infection; and f) decide on and perform the appropriate statistical analysis on the experimental trial data in order to determine if, in fact, prevention was achieved by some pre-determined criterion.  The nature of the invention is complex.

6) Regarding the relative skill of those in the art- The relative skill of those in the art required to execute the above steps (in 5)) is high.

7) Regarding the predictability of the art- The predictability of administering B. longum NCIMB 42020, to prevent a respiratory viral infection is unknown in the prior art and, therefore, unpredictable as to therapy outcome.

8) Regarding the breadth of the claims- Claim 164 is broad in that it is drawn to the prophylaxis of any type of respiratory viral infection via administration (of an unspecified amount) of B. longum NCIMB 42020 according to an unspecified treatment regimen. The target subject population is unspecified. Claim 166 recites that the target subject population for the method for prophylaxis includes subjects who have an inflammatory lung disease, ARDS, or COPD, for example.
It is noted that it is not clear how B. longum NCIMB 42020 can be used as a prophylactic treatment in subjects who are already diagnosed with/have a respiratory illness, disease or disorder, as cited in claim 166.

The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that B. longum NCIMB 42020 can be used to prevent a respiratory viral infection in a subject.  As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the administration of B. longum NCIMB 42020 to prevent a respiratory viral infection in a subject.  Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the administration of B. longum NCIMB 42020, and prevention of a respiratory viral infection.  Such amounts to undue experimentation.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 146 and 155 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 146 recites: “The method of claim 144, wherein the strain of Bifidobacterium longum: attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; or enhances a surfactant protein D response to the virus.”
Claim 144 recites: “A method for the treatment of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.”
Claim 155 recites: “The method of claim 145, wherein the strain of Bifidobacterium longum: attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; or enhances a surfactant protein D response to the virus.”
Claim 145 recites: “A method for the treatment of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.”

However, claims 146 and 155 do not appear to impose any meaningful limitations on the step of administering recited in claims 144 and 145, respectively. Claims 146 and 155 recite what biological effects the B. longum strain has on the subject to which it has been administered with regard to the physical characteristics experienced by the subject who has a respiratory viral infection. That is, the limitations of claims 146 and 155 recite the biological effects that the B. longum strain has on the subject once it has been administered to said subject.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 U.S.C. § 102/103
The rejection of Claims 144-149 and 155-58 under 35 U.S.C. §102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. §103 as being obvious over Iwabuchi et al., in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' argument received 14 January 2022.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 144-150 and 155-159 under 35 U.S.C. §103 as being unpatentable over Iwabuchi et al. in view of Isfort et al., in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' argument received 14 January 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 144-148, 155-157 and 164-166 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66 and 81-87 of copending Application No. 16/489,141.

The claimed subject matter of instant Application No. 16/489,132 is:  
A method for the treatment of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
A method for the treatment of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
A method for prophylaxis of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
In some or all of the cited methods, the strain of Bifidobacterium longum attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; and/or enhances a surfactant protein D response to the virus. The virus is selected from influenza, rhinovirus, or respiratory syncytial virus. The subject has been diagnosed with an inflammatory lung disease; has increased susceptibility to a respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary disease (COPD) patient; is a child less than 5 years of age; or is an elderly person greater than 60 years of age.

The claimed subject matter of copending Application No. 16/489,141 is:
A formulation for oral consumption by a subject, the formulation comprising a Bifidobacterium longum strain having the accession number NCIMB 42020 and an ingestible carrier, wherein the formulation is in the form of a tablet.
A formulation for oral consumption by a subject, the formulation comprising a Bifidobacterium longum strain having the accession number NCIMB 42020 and an ingestible carrier, wherein the strain is in the form of a freeze-dried powder or a bacterial broth.
A method for prophylaxis or treatment of a viral infection in a subject, the method comprising administering to the subject in need thereof, an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
A method for prophylaxis of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
In some (or all) of the methods above the strain of Bifidobacterium longum attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; and/or enhances a surfactant protein D response to the virus. The virus is a respiratory virus selected from influenza virus, rhinovirus, or respiratory syncytial virus. The subject has been diagnosed with an inflammatory lung disease; has increased susceptibility to a respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary disease (COPD) patient; is a child less than 5 years of age; and/or is an elderly person greater than 60 years of age.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods for the prophylaxis or treatment of a viral infection and for prophylaxis of a secondary bacterial infection associated with a respiratory viral infection, comprising administering a strain of Bifidobacterium longum having accession number NCIMB 42020 to a subject, and the formulations for oral consumption, comprising a strain of Bifidobacterium longum having accession number NCIMB 42020, described in copending Application No. 16/489,141, anticipate the methods for the treatment of a respiratory viral infection, the treatment of a secondary bacterial infection associated with a respiratory viral infection, and the prophylaxis of a respiratory viral infection, comprising administering a strain of Bifidobacterium longum having accession number NCIMB 42020, described in instant Application No. 16/489,132.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.
It is noted that consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co. 611 F. 3d 1381, 1387 (CAFC 2010) it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.

Response to Arguments
	Applicant’s arguments, pp. 6-10, filed 14 January 2022, with respect to the 35 U.S.C. §102(a)(1)/103 rejection and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, and are persuasive.

	1. Applicant remarks (pp. 8-9), with regard to the 102 and 103 rejections, that Iwabuchi et al. does not disclose a Bifidobacterium longum strain deposited under accession no. NCIMB 42020. Assuming for the sake of argument that a person of ordinary skill in the art were aware of the B. longum strain under accession no. NCIMB 42020, the skilled artisan would not have expected two different strains to have similar or comparable properties, even if the two strains were members of the same species. As shown in Example 11 of the present application, the strain under NCIMB 42020 (also designated AH0106) "induced more IL-10, IL-12p40, TNF-α, IL-1β in both [peripheral blood mononuclear cells] PBMCs and [monocyte-derived dendritic cells] MDDCs than all of the other bacterial strains (35624, AH1206, AH1362, 1714, BL1207) which gave similar profiles to each other (Figs. 20 to 23)." Application as-filed at pp. 53-54 and Figs.
20-23. All of those strains, 35624, AH1206, AH1362, 1714, and BL1207 are B. longum strains. That is, the present application confirms that the B. longum strains do not have the same properties, and that the B. longum strain under accession no. NCIMB 42020 recited in the present claims "is a much more potent stimulator of cytokines than the other B. longum especially known anti-inflammatory strains such as 35624 and 1714" and "engages with the human immune system in a different way to the other B. longum strains in a manner which is more immune stimulatory." Additionally, the present application reports improved survival associated with reduced proinflammatory cytokines, reduced neutrophils, reduced cell death and vascular injury markers in bronchoalveolar lavages for B. longum NCIMB 42020. Id at pp. 55-57 (Example 15) and Fig. 31. The unexpected activity of NCIMB surpassing that of other strains could not have been expected solely based on being a member of the species B. longum.
In response to Applicant, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to a novel and nonobvious improvement of B. longum strain NCIMB 42020 therapeutic characteristics over other B. longum strains with regard to the treatment of respiratory viral infection. That is, the claimed method for the treatment of a respiratory viral infection yields unexpectedly improved properties not present in the prior art.

Conclusion
Claims 144-150, 155-159 and 164-166 are rejected.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631